DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 16 February 2022.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 8B-8D and 8F.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-21 and 27, drawn to a method for detecting HPV33 DNA using probe having nucleotide sequence of SEQ ID NO. 23, classified in C12Q 1/708.
II. Claims 22-26, drawn to a method for detecting HPV16, HPV18, HPV31, and HPV45 DNA using probes elected from the group consisting of SEQ ID NO:20, SEQ ID NO: 21, SEQ ID NO: 22, and SEQ ID NO: 24, classified in C12Q 1/708.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different methods that result in the detection of different viruses, using different probes recognized by different SEQ ID Nos.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

It is noted that a prior restriction had been applied to the original claim set (Restriction requirement of 03/29/2021), and that applicant, in their response of June 29, 2021, elected the invention corresponding to SEQ ID NO. 23, and that sequences having SEQ ID Nos. 20, 21, 22, and 24 were all withdrawn from consideration.

In view of the prior restriction requirement and applicant’s election, newly added claims of the above Group II (claims 22-26) are deemed to be directed to a non-elected invention and are hereby withdrawn from consideration.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 was added via the amendment of 16 February 2022 yet it has the status identifier of “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, in step (c)(ii), as a result of amendment, now reads 
“washing the hybridization sample for 5 min at room temperature, and wherein the HPV DNA is HPV33 DNA and wherein said set of fluorescently labeled probes comprises probes SEQ ID NO: 23…”  (Emphasis added)

As a result of amendment, there seemingly is not “set of…probes” as there is but 1 sequence identified.  The aspect of defining the set as one which “comprises probes SEQ ID NO: 23”, when there is but only 1 sequence identified- SEQ ID NO: 23, does not agree in number.

The use of the term “BLOCKAIDTM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is noted that a product identified via a trademark is subject to change without any public notice.  In the present case the disclosure does not provide any generic information as to what the product comprises.  Given such, it is less than clear as to just what constitutes the metes and bounds of the claim in terms of what embodiments of “BLOCKAIDTM” are encompassed by the claim(s).

Response to argument
At page 10 of the response of 16 February 2022, hereinafter the response, applicant’s representative asserts:
Claims 17, 20 and 21 are amended to spell out the abbreviations to address, in part, the
112(b) rejection while further noting that this product is well understood by the skilled person as of the filing date, it has a fixed and definite meaning, and constitutes sufficient
identification. Accordingly, the 112(b) rejection can be withdrawn.

As an initial point, it is noted that the prior rejections of claims 17 and 21 under 112(b) has been withdrawn in view of the amendments to same.  Similarly, issues of clarity with regard to claim 20 is now limited as to what constitutes the metes and bounds of “BLOCKAIDTM BLOCKING SOLUTION”. 
While assertions have been made as to what a skilled artisan would have understood, such assertions, as it relates to the trademark “BLOCKAIDTM BLOCKING SOLUTION” have not been found persuasive.  Attention is directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In view of the above analysis and in the absence of convincing evidence to the contrary, claim 20 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.


Claims 16-21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth), US 6,482,588 B1 (Van Doorn et al.), US 5,763,216 (Moscow et al.) and applicant’s admissions.

Windle teaches methods for stretching DNA on a solid support whereby the DNA is in parallel strands, and then detecting target sequences via use of fluorescently-labeled probes.  The use of fluorescent microscopy to identify presence and location of differently-labeled fluorescent probes is also disclosed.  As stated therein at column 10, penultimate paragraph:
The present procedure takes advantage of the fact that when DNA is stretched out, as fully extended or super-extended relaxed duplexes, the distance covering small regions of DNA are easily resolved through a light microscope (5 Kb equals 1.7 µm). The inventors have developed a novel approach to determine physical distances along complex midline contours of fluorescent hybridization labeled extended DNA strands. The result is a visual multi-color map of the distance and position of the probes with respect to each other. The order of the probes, the amount of overlap or gap between probes, and their orientation can easily and rapidly be determined.  (Emphasis added)

Windle, third paragraph, teaches using fluorescence microscopy.  As stated therein:
The fluorescence microscopy used a triple band-pass filter (Omega Optical) which allows the simultaneous visualization of fluorescence by DAPI, fluorescein and Texas red or rhodamine.  (Emphasis added)

Windle, column 11, teaches conditions for denaturing probes and target sequences and hybridizing same.  The conditions used by Windle are not the same as recited in claim 16, however, the aspect of using different denaturing and hybridization conditions is deemed to be a matter of routine optimization as the aspect of performing nucleic acid hybridization was well known for some decades.

While Windle teaches detection of target sequences via their being stretched and subsequently hybridized to a fluorescently-labeled probe via fluorescence microscopy, they have not been found to teach detection of any human papilloma virus (HPV), much less HPV33.

Orth et al., at column 10, last paragraph, bridging to column 11, teaches the combining of probes to different HPVs, including HPV33.  As state therein:
       In a variant of the invention, the probe is combined with probes derived from other papillomaviruses, in particular those designated below: in the case of HPV49, in combination with the HPVs1, 2d, 4 or, as an alternative, in combination with the HPVs3, 10a, 10b, 28, 29, in the case of HPV50, in combination with the HPVs5, 17a, 24, or as an alternative, in combination with the HPVs5, 8, 14b, 36, in the case of HPV54, in combination with the HPVs16, 18, 33, 39, or as an alternative, in combination with the HPVs6, 11, 42, in the case of HPV55, in combination with the HPVs6, 11, 43. (Emphasis added)

        Each of the probes according to the invention or the mixtures containing the above-mentioned probe can in particular be used as follows, it being naturally understood that the diagnostic assays described are not to be considered as limiting the conditions of use of the probes or mixtures of probes according to the invention.

Orth et al., column 11, fifth paragraph, teach using a variety of differently labeled probes, including fluorescently-labeled probes.  The aspect of using different fluorescent labels is deemed to meet a limitation of claim 19.
Orth et al., column 13, third paragraph, teaches of using a “histological or cytological sample taken from [a] patient”.  Such sources of sample are deemed to render obvious the “tissue sample,” and “cell(s)” recited in claim 17.

Neither Windle nor Orth et al., have been found to teach of the HPV sequence having integrated into the DNA of a human or that it is in episomal form (claim 18).  

Van Doorn et al., column 1, fourth paragraph, teaches of HPV being either low-risk or high-risk, and that the “low-risk HPV types remains episomal whereas the genome of high-risk HPV types is able to integrate into the human genome.”  As seen therein, HPV33 is deemed to be a “high-risk type”.  Given such a showing in the prior art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Windle and Orth whereby one was seeking to detect the integration of HPV-33 into the genome of a human patient.

Clearly, if one is detecting HPV-33 sequences via hybridization, wherein the target can be any sequence in the HPV33 genome one must have possession/knowledge of the nucleotide sequence of the target.  As disclosed by applicant, the nucleotide sequence represented by SEQ ID NO: 23, is simply the complementary sequence to that found in HPV-33.  So while the prior art may not teach explicitly of the full length of the HPV-33 genome sequence, such would have been obvious to one of ordinary skill for as seen above, the prior art teaches explicitly of detecting the nucleic acid of HPV-33 via hybridization, which fairly encompasses all of the sequence of HPV-33, and, thusly, encompass the use of any sequence complementary to that of HPV-33, which is what applicant presents as SEQ ID NO: 23.

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Windle where one was not only stretching DNA and detecting target sequences therein via application of fluorescence microcopy, but that one was detecting HPV33 sequences that had integrated into the genome of human cells.

In view of the significant medical interest in being able to detect such viruses, one would have been amply motivated, and given the well-developed state of the prior art, said ordinary artisan would have had a most reasonable expectation of success.

Neither Windle, Orth nor Van Doorn et al., have been found to teach the washing conditions recited in claim 21.

Moscow et al., in column 16, penultimate paragraph, teaches washing conditions used in conjunction with a hybridization reaction.  As stated therein:
Hybridization was carried out overnight in a moist chamber at 37 C. Slides were washed three times in 50% formamide/2X SSC (pH 7.0) at 45 C. for 5 minutes each. Three additional washes were performed in 2X SSC at 45 C. (5 minutes each) followed by a final wash in 2X SSC/0.1% Nonidet P40 for 5 minutes.  (Emphasis added)

In view of the explicit teachings of Moscow et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to have used known washing conditions that would result in removal of false positive signals, therein increasing the accuracy and specificity of the assay.

In addition to the above showing, attention is directed to page 47, last paragraph, of the disclosure of the subject application.  As seen therein, applicant makes the following admission:
Subsequent steps were also performed essentially as previously described in Schurra
and Bensimon, 2009 (Schurra and Bensimon 2009) which is incorporated by reference.

As seen on page 48, which is a continuation of the last paragraph on page 47, applicant asserts:
Slides were washed 3 times in 50 % formamide, 2x SSC and 3 times in 2x SSC solutions, for 5 min at room temperature.

As is evidenced above, applicant was clearly using known methods and reactants to perform the claimed method.

In view of the above presentation and in the absence of convincing evidence to the contrary, claims  16-21 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,707,797 (Windle) in view of US 5,342,930 (Orth), US 6,482,588 B1 (Van Doorn et al.), US 5,763,216 (Moscow et al.) and applicant’s admissions.


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2006/066353 A1 (Millar et al.), “Detection of Human Papilloma Virus”, discloses numerous sequences. Attention is directed to SEQ ID NO. 631, which can be seen in FIG. 27C, which occurs over pages 173-175; and in the Sequence Listing at pages 511-514.  As can be seen therein, the sequence for this SEQ ID NO. 631 is the same as applicant’s SEQ ID NO. 23, which is 7,909 nucleotides in length.  
STN Sequence Search/comparison. In conducting a search via STN Registry file, which limits  the size of nucleotides to be searched to less than 300 nucleotides in length, multiple areas of  applicant’s SEQ ID NO. 23 matched with SEQ ID NO. 631 (Millar et al.).  STN Registry file indicates that the “Chemical Name” is “DNA (human papilloma virus 33)”.  This document provides a comparison over the last 229 nucleotides.  As can be seen in the document, this sequence was added to the public database back on 23 July 2006, which is nearly 4 years prior to the effective filing date.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634